United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-168
Issued: April 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2012 appellant filed a timely appeal of the September 25, 2012 decision
of the Office of Workers’ Compensation Programs (OWCP) which denied his claim for a
traumatic injury. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty.
FACTUAL HISTORY
On March 24, 2010 appellant, then a 49-year-old tractor trailer operator, filed a traumatic
injury claim alleging that, on February 13, 2010, he strained his right abdomen when he pulled
down a trailer door. He did not stop work.
1

5 U.S.C. §§ 8101-8193.

Appellant was treated by Dr. Jon S. Gengler, a Board-certified general surgeon, from
February 15, 2010 to March 15, 2011, for right groin pain. He reported opening a door on a
truck at work and feeling “something” in his right groin which he thought was a hernia.
Appellant reported no previous problems. Dr. Gengler diagnosed right inguinal hernia. On
April 16, 2010 he noted appellant’s complaints of pain, aching and a burning sensation of the
right groin. Upon physical examination, Dr. Gengler noted a reducible small-to-moderate right
inguinal hernia. He diagnosed right inguinal hernia and recommended a surgical repair with
mesh. Appellant subsequently reported that the hernia became worse and examination revealed a
reducible moderate-size right inguinal hernia. On March 21, 2011 Dr. Gengler requested
authorization for surgery.
By letter dated March 28, 2011, OWCP advised appellant that his claim was originally
received as a simple, uncontroverted case which resulted in minimal or no time loss from work.
It was administratively handled to allow medical payments up to $1,500.00; however, the merits
of the claim had not been formally adjudicated. As he requested surgery authorization,
appellant’s claim would be formally adjudicated. It requested that he submit a comprehensive
medical report from his treating physician which included a reasoned explanation as to how the
specific work factors or incidents identified by appellant had contributed to his claimed right
inguinal hernia. OWCP noted that appellant’s physician treated him on April 16, 2010 and
March 15, 2011 and appellant reported that his hernia worsened during this time. It requested
that appellant address whether he sustained any other injury during this period. In a March 30,
2011 note, he responded that he did not sustain another injury from April 16, 2010 to
March 15, 2011.
In a decision dated May 2, 2011, OWCP denied appellant’s claim. It found that the
medical evidence submitted was insufficient to establish causal relation.
On May 13, 2011 appellant requested a telephonic oral hearing which was held on
August 2, 2011. He submitted an accident reenactment report. On February 13, 2010 while
rolling up a trailer door, appellant felt a pull in his stomach region. Management noted that all
trailer doors would be checked when being serviced to prevent this type of accident in the future.
Appellant also submitted a February 15, 2010 report previously of record.
In a decision dated September 7, 2011, an OWCP hearing representative affirmed the
May 2, 2011 decision, finding that the record lacked rationalized medical evidence addressing
causal relationship.
On July 24, 2012 appellant requested reconsideration. He submitted an August 22, 2011
report from Dr. Robert N. Drogan, an osteopath, who noted treating appellant originally on
February 15, 2010 after he lifted a door on a truck and felt pain in the right lower abdomen
followed by a bulge the next day. Dr. Drogan listed physical findings and diagnosed right
inguinal hernia. He stated that appellant was totally disabled from May 2 to June 13, 2011.
Dr. Drogan opined that lifting the truck door resulted in the right inguinal hernia. He noted that
appellant did not have a preexisting condition which may have contributed to this diagnoses or
disability.
On September 25, 2012 OWCP denied modification of the September 7, 2011 decision.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.3 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion is evidence which includes a physician’s rationalized
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.5 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.6
ANALYSIS
OWCP accepted that appellant worked as a tractor trailer operator and, on February 13,
2010, pulled down a trailer door. It is also not disputed that he was diagnosed with right inguinal
hernia. The Board finds that appellant has not submitted sufficient medical evidence to establish
that his right inguinal hernia is causally related to the February 13, 2010 work incident.
2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

Appellant did not submit a sufficient medical report from a physician explaining how the
February 13, 2010 incident caused or aggravated the hernia condition.
Appellant was treated by Dr. Gengler on February 15, 2010 for pain in the right groin.
He obtained a history of opening a door on a truck and appellant feeling “something” in his right
groin which he thought was a hernia. Dr. Gengler diagnosed right inguinal hernia. On April 16,
2010 he noted findings, restated his diagnosis and recommended surgery. In a March 15, 2011
report, Dr. Gengler diagnosed a right inguinal hernia from April 2010 with ongoing pain and
again recommended surgery.
He did not address treatment from April 16, 2010 to
March 15, 2011. Other than his diagnosis, Dr. Gengler did not adequately address how
appellant’s condition was work related.7 He failed to provide a rationalized opinion regarding
the causal relationship between appellant’s right inguinal hernia and opening the door to a truck
on February 13, 2010.8 Therefore, the reports are insufficient to meet appellant’s burden of
proof.
Appellant submitted an August 22, 2011 report from Dr. Drogan, who advised that he
treated appellant on February 15, 2010 after he lifted a trailer door on a truck and felt pain in the
right lower abdomen. Dr. Drogan opined generally that lifting the truck door resulted in the right
inguinal hernia. He noted that appellant did not have a preexisting condition which may have
contributed to this diagnoses or disability. Although Dr. Drogan generally supported causal
relationship, he did not provide adequate explanation for his opinion regarding the causal
relationship between appellant’s right inguinal hernia and the factors of employment.9 Neither
physician addressed the nature or weight of the door or how the motion of such work would
cause or contribute to the diagnosed condition. Therefore, the medical evidence is insufficient to
meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationships must be established by
rationalized medical opinion evidence.10 Appellant failed to submit such evidence, and OWCP
therefore properly denied his claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
8

Supra note 6.

9

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the September 25, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

